MONMOUTH REAL ESTATE INVESTMENT CORPORATION




Employment Agreement – Maureen E. Vecere




AGREEMENT EFFECTIVE JANUARY 1, 2006







BY AND BETWEEN:

Monmouth Real Estate Investment Corporation, a Maryland Corporation
(“Corporation”)







AND:

Maureen E. Vecere (“Employee”)







Corporation desires to employ Employee and Employee agrees to be so employed.
 The parties agree as follows:




1.

Employment.




Unless sooner terminated in accordance with the provisions hereof, Corporation
agrees to employ Employee and Employee agrees to be employed in the capacity of
Controller and Treasurer for a term of three (3) years, effective January 1,
2006 and terminating December 31, 2008.  Thereafter, the term of this Agreement
shall be automatically renewed and extended for successive one-year periods
except that either party may, at least ninety (90) days prior to such expiration
date or any anniversary thereof, give written notice to the other party electing
that this Agreement not be renewed or extended, in which event this Agreement
shall expire as of the expiration date or anniversary date, respectively.




In the event of a merger of the Corporation, sale or change of control, Employee
shall have the right to extend and renew this Agreement so that the expiration
date will be one year from December 31, 2008.  If there is a termination of
employment for any reason, either involuntary or voluntary, Employee shall be
entitled to receive one year’s compensation at the date of termination.  The
compensation is to be at the greater of current compensation or that at the date
of merger or change in control.




2.

Time and Efforts.




Employee shall diligently and conscientiously devote her time and attention and
use her best efforts in the discharge of her duties as Controller and Treasurer
of the Company.  It is agreed that Employee will also serve as an officer of
Monmouth Capital Corporation.





--------------------------------------------------------------------------------




3.

Place of Employment.




Employee’s principal place of employment shall be located at such offices of the
Corporation in central New Jersey as the Board of Directors may, from time to
time, determine.  Employee may work from Employee’s office at home due to
personal situations related to child care.




4.

Compensation.




Corporation shall pay to Employee as compensation for her services, a base
salary, which shall be paid in equal intervals (as least monthly), as salaries
are paid generally to other executive officers of the Corporation, as follows:




a.

For the year beginning January 1, 2006 and ending on December 31, 2006, the base
salary shall be $107,500.




b.

For the year beginning January 1, 2007 and ending on December 31, 2007, the base
salary shall be $118,250.




c.

For the year beginning January 1, 2008 and ending on December 31, 2008, the base
salary shall be $130,075.




The Employee shall purchase a disability insurance policy so that in the event
of a disability exceeding 90 days, during which period employee’s salary will
continue, the employee will receive lost wages from the disability policy.  The
Corporation will reimburse the employee for the cost of such insurance.

  

5.

Bonuses.




Bonuses shall be paid at the discretion of the President and Executive Vice
President.




6.

Expenses.




Corporation will reimburse Employee for reasonable and necessary expenses
incurred by her in carrying out her duties under this Agreement.  Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.




7.

Vacation.




Employee shall be entitled to take four (4) paid weeks vacation per year.





--------------------------------------------------------------------------------




8.

Pension.




Employee, at her option, may participate in the 401-K plan of United Mobile
Homes, Inc. according to its terms.




9.

Life and Health Insurance Benefits.




Employee shall be entitled during the term of this Agreement to participate in
all health insurance and group life insurance benefit plans providing benefits
generally applicable to the employees of United Mobile Homes, Inc. as may be
modified from time to time.




10.

Notices.




All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:




Corporation:

MREIC

Juniper Business Plaza

3499 Route 9N, Suite 3C

Freehold, NJ  07728




Employee:

Maureen E. Vecere

1 Timothy Lane

Burlington Twp, NJ  08016




11.

Governing Law.




This agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.




12.

Entire Contract.




This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein.  There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto.  This agreement may be amended only in writing signed by
both parties hereto.




13.

Successors.




This Agreement shall be binding on the Company and any successor to any of its
businesses or assets.








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.







MONMOUTH REAL ESTATE CORPORATION










By:  /S/Eugene W. Landy

             Eugene W. Landy

       President

(SEAL)




             By:  /S/Cynthia J. Morgenstern

   Cynthia J. Morgenstern

  Executive Vice President







                                                 By:  /S/ Maureen E. Vecere

                                                    Maureen E. Vecere,

    Employee







              Dated: ___________________________



